Citation Nr: 1708485	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-12 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), persistent depressive disorder with anxious distress, and adjustment disorder with mixed anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction is retained by the RO in San Diego, California.

In May 2013 and again in March 2016, the Board remanded the appeal to the RO for additional evidentiary and procedural development.  After readjudicating the above issue and confirming the denial of service connection in a June 2016 supplemental statement of the case, the case was returned to the Board in July 2016.

As the record reflects a diagnosis of persistent depressive disorder with anxious distress rather than an unspecified mood disorder, the Board has recharacterized the claim to include that diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran requested a Board videoconference hearing in his substantive appeal.  A hearing was scheduled for June 2012.  As noted in the Board's prior remand, however, the Veteran did not appear for his scheduled hearing without good cause and has not requested an additional hearing.  The request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704 (2016).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against finding that the Veteran has a current diagnosis of PTSD or adjustment disorder.

2.  The preponderance of the evidence weighs against finding that the Veteran's diagnosed persistent depressive disorder is etiologically related to his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, persistent depressive disorder with anxious distress, and adjustment disorder with mixed anxiety and depressed mood, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The duty to notify has been met.  See September 2009 VCAA correspondence.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), & (d).

As pertinent to the claim for an increased rating of his acquired psychiatric disorder, the Board finds that the Veteran's relevant service and post-service medical records have been obtained and associated with the claims file.  The Veteran and his representative have not indicated that there is any outstanding evidence to submit.

The Veteran underwent VA examinations in March 2009 and May 2016.  The Veteran's representative submitted an informal hearing presentation in which the representative requested a remand due to deficiencies in the May 2016 VA examination report.  In particular the representative identified: (1) "on the examination examiner notes that the veteran has a diagnosis of PTSD that conforms to the DSM-5 criteria based on the days evaluation; however, the examiner also noted that the veteran has no diagnosis of PTSD."; (2) "Under 3D it is asked if 'is it possible to differentiate what symptom(s) is/a[re] attributable to each diagnosis, for which he responded 'yes' and 'no'."; and (3) "Under 4C it asks if it is possible to differentiate what portions of the occupational and social impairment indicated above is caused by the TBI; the examiner again answered 'yes' and 'no' but did not provide any rationale."

There are, in fact, four May 2016 VA reports.  One is entitled "Initial Post Traumatic Stress Disorders (PTSD) Disability Benefits Questionnaire."  The other three are each entitled "Medical Opinion Disability Benefits Questionnaire," with one opinion relating to each of PTSD, adjustment disorder, and persistent depressive disorder.  The representative's statements relate to the first form, i.e. the initial PTSD disability benefits questionnaire (DBQ).  

The DBQ does not contain the identified deficiencies.  Rather, the representative misunderstood the DBQ.  On the DBQ, a snowflake-like symbol indicates selection whereas a white circle within a black circle indicates non-selection.  Although someone unfamiliar with this style of DBQ may not instinctively understand this notation, it is readily confirmable to be the case when the DBQ as a whole is considered.  For example, section 4A is a multiple choice section that states "[c]heck only one."  There are seven options for 4A, and the snowflake-like icon denotes the single selection while the six other black and white circles indicate the non-selections.

With this in mind, the representative's deficiencies are resolved as follows.  (1) The examiner selected "no" where the DBQ states "does the Veteran have a diagnosis of PTSD that conforms to DSM-5 criteria based on today's evaluation?"  Thus, the later report of no PTSD is consistent.  (2) The examiner selected "not applicable" to section I, part 3D, which needs only be completed if part 3C is "yes."  (3) The examiner selected "no diagnosis of TBI" for section I, part 4C, which is consistent with her answer of "no" to part 3C.

The four VA examination reports from the May 2016 VA examination provide a high level of detail for each of the possible psychiatric disorders raised by the Veteran's claims and the record.  The VA examiner provided a detailed medical history, considered the relevant parts of the claims file, and gave reasoned explanations to support her diagnoses and conclusions.  Thus the 2016 VA examination is deemed adequate for adjudication purposes with respect to the matter on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board remanded this claim in May 2013 in order for the RO to search for logs from the U.S.S. SIERRA.  The RO contacted the Defense Personnel Records Information Retrieval System (DPRIS) to obtain this information.  DPRIS responded in October 2014 that "[n]o one is recorded as being overboard and the incident described by the veteran is not recorded."  

The Board remanded this claim again in March 2016 in order for the RO to obtain any recent medical records and schedule the Veteran for an examination.  The examination was to determine all potential psychiatric disorders under both DSM-IV and DSM-5, to determine stressors if PTSD was diagnosed, and to determine whether any other psychiatric disorders were at least as likely as not incurred in service, caused by service, or otherwise related to service.  The RO obtained VA treatment records and the May 2016 VA examination discussed above.  

The Board is satisfied that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the VA has fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, other than those addressed above, the Veteran has not argued that any procedural defects have occurred.  See Scott, 789 F.3d at 1381 ("absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran").  The Board will therefore proceed with the adjudication of this appeal.

II.  Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000) ("Specifically, we reject the view that all evidence must be discussed.").  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) ("Our case law requires only that the Board address its reasons for rejecting evidence that is favorable to the veteran.").  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  

A.  Factual Background

The Veteran's enlistment medical examination does not identify any psychiatric disorders.  Naval service treatment records (STR) from March 1968 include a complaint of sleepiness since the ship left port.  The service records are otherwise silent on any symptoms relevant to psychiatric disorders.  Although the Veteran was given a medical discharge, that discharge was not on the basis of any psychiatric disorder or behavior.  

The Veteran was screened for PTSD at VA medical centers before he made his claim with mixed results.  See, e.g., June 2005 Report (finding a negative screening result); September 2006 Report (finding a positive screening report).  When PTSD was raised by a social worker in August 2003, the Veteran stated "I don't want to talk about PTSD.  It was them or me."  Psychiatric evaluations in August and September 2006 performed by two psychiatrists and a psychologist were negative for PTSD.

Treatment records for depressive symptoms go back to 2003.  See, e.g., August 2003 Social Worker note ("Pt attributed the depression to his finances"); August 2006 Psychiatric Evaluation (diagnosing "major depression, recurrent"); February 2007 Problem List (identifying substance-induced depressive disorder).  These symptoms are not consistently reported and the Veteran also suffers from long term substance abuse.  See, e.g., September 2006 Psychiatric Evaluation (denying depressive symptoms and diagnosing with substance dependencies); February 2009 Follow-up Notes (stating no anxiety or depression).  

The Veteran was afforded a VA examination in March 2009 in connection with an earlier filed non-service-connected pension claim.  The VA examiner reported symptoms of irritability, hypervigilance, and anger.  The Veteran reported a history of cocaine, acid and marijuana use for about 10 to 15 years, but denied use in the previous four months.  The Veteran also reported auditory and visual hallucinations, but did not report depressive symptoms.  The examiner diagnosed the Veteran with PTSD.

After remand from the Board, the Veteran was afforded a second VA examination in May 2016.  The VA examiner considered the relevant records including the prior VA examinations, prior medical treatment, service treatment records, and the Veteran's reported statements.  The VA examiner diagnosed the Veteran with either dysthymic disorder (under DSM-IV) or persistent depressive disorder (under DSM-5).  The examiner noted that the Veteran "appeared to minimize his drug and alcohol use when compared to the documentation in the medical record."  The examiner also noted the Veteran had been arrested "a couple of times" for possession of marijuana before joining the military.  

In the 2016 examiner's opinion, the Veteran's persistent depressive disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran "becomes most depressed about his inability to achieve vocational success the way all his siblings had."  The examiner admitted that "it is psychiatrically reasonable to assume that the accumulation of troubling events from childhood and military service precipitated a persisting depressive condition," but noted that it "honestly seems less likely than not that these two events in a one month time period during military service precipitated the lengthy mental health symptoms for which the claimant has received treatment since 1988."  Instead, the examiner favored the "well-documented years of chronic substance abuse [as] the better explanation for the waxing and waning depressive condition that has troubled the claimant for decades."

The VA examiner also stated that the Veteran did not now or previously have PTSD under either the DSM-IV or DSM-5 diagnostic guidelines.  As the examiner explained, 

[the Veteran's] report has been non-detailed in each psychiatric examination, whereas a person who has reacted to an event with a specific trauma response tends to become specific about that event.  This is particularly true when asked in the context of a disability hearing.  Nevertheless, the claimant has not been detailed about childhood nor military events in any clinical setting.  This is not to suggest that the claimant did not have abusive or alarming experiences, but that his emotional response to them was not one characterized by persistent trauma response.

The 2016 examiner stated that these events did not meet Criterion A for PTSD.  She further noted that the Veteran did not endorse hyperarousal symptoms in the current examination, and that the Veteran's clinical history was devoid of any reported hyperarousal outside of the 2009 VA examination.  The examiner concluded that the symptoms described in the 2009 VA examination were not of such severity that the Veteran spontaneously would report them and that criteria E and I for PTSD were not met.  The examiner did note that the reported sleepiness in the military medical record potentially could partially corroborate an in-service stressor, but this was insufficient to support a PTSD diagnosis.

The 2016 VA examiner also concluded that the Veteran did not suffer from adjustment disorder with mixed anxiety and depressed mood because such a diagnosis is temporary and "pertains to maladaptive reaction to current stressors."  Because the examiner diagnosed the Veteran with persistent depressive disorder, she concluded that the Veteran suffered from "a long standing depressive condition" and not temporary adjustment disorder.

B.  PTSD

The preponderance of the evidence weighs against a finding that the Veteran has or had PTSD.  Although the March 2009 VA examiner diagnosed the Veteran with PTSD, the Board finds that the 2016 VA examination carries more weight.  The 2016 examiner reviewed the Veteran's claims file and medical history in detail and identified specific documents in those records that were noteworthy, including the previous provider's opinions.  The 2016 examiner also carefully explained her reasoning as to why the Veteran's symptoms over the past several decades were not consistent with a persistent trauma response.  By contrast the 2009 examiner did not address previous diagnoses and did not take into account symptoms that were absent for years from the Veteran's long treatment records, such as hyperarousal and hallucinations.  The 2009 examiner also relied more heavily on the Veteran's historic recollection during the examination, which, as will be discussed later, has been contradicted by the Veteran on other occasions.  The 2016 examiner, on the other hand, considered the historic recollection of the Veteran in the context of all the statements he made previously.  

The three VA psychiatric evaluations from 2006 also diagnosed a depressive condition or a drug condition, but not PTSD.  These evaluations further weigh against a finding that the Veteran has or had PTSD.  

The 2016 examiner considered PTSD under both DSM-IV and DSM-5.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV and replace them with references to the updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the RO.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in April 2012 and, therefore, this claim is governed by DSM-IV.  As the examiner concluded that the Veteran did not have PTSD under either DSM-IV or DSM-5, the governing DSM version is not material.  

The Board acknowledges that the requirement of a current disability is satisfied when the Veteran has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that the claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the facts of the present case are distinguished from those of McClain.  The evidence does not reflect that the Veteran had PTSD that resolved during the pendency of the claim.  Rather, as discussed above, the Board finds that the most probative evidence does not establish that the Veteran had PTSD at any point during the appeal period or prior to his filling a claim for service connection.  Cf. Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert, 1 Vet. App. at 53.  Service connection for PTSD must therefore be denied. 

C.  Adjustment Disorder with Mixed Anxiety and Depressed Mood

The preponderance of the evidence weighs against a finding that the Veteran has adjustment disorder with mixed anxiety and depressed mood.  There is no diagnosis of an adjustment disorder during the appeal period.  In addition, the 2016 examiner explained that the Veteran's condition is long standing while adjustment disorder is a temporary diagnosis and not appropriate.  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert, 1 Vet. App. at 53.  Service connection for adjustment disorder must therefore be denied.

D.  Persistent Depressive Disorder with Anxious Distress

The weight of the evidence is in favor of a finding that the Veteran suffers from persistent depressive disorder with anxious distress (DSM-5) also known as dysthymic disorder (DSM-IV) as diagnosed in the 2016 VA examination.  Thus the claim satisfies Shedden element (1).

The weight of the evidence is, however, against a finding that the Veteran's diagnosed condition was incurred in service or otherwise relates to service, i.e. the Veteran's claim does not satisfy Shedden element (3).  

The Board has considered the Veteran's May 2009 statement that that "[o]n the way back to Virginia from Puerto Rico I had a nervous breakdown.  As a result of this, I started on a downward spiral that caused me to start using drugs to try and deal with the psychol[o]gical problems that I have been trying to resolve for the past forty (40) years."  The Veteran is acknowledged to be competent to report observable symptoms of a disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The numerous inconsistencies provided by the Veteran over time, however, lead to the conclusion that this report of a nervous breakdown cannot be credited.  For example, during the August 2006 and September 2006 psychiatric evaluations, the Veteran denied having any psychiatric problems while in the Navy.  Instead, in the August 2006 evaluations the Veteran described his problems as depressive with symptoms that started 15-16 years prior (1995-1996).  The psychologist diagnosed him as having major depression.  An addendum from the same month indicated that the Veteran admitted "not being honest" with the psychologist after lab work returned positive for cocaine use.  His diagnosis was modified to depression NOS to rule out substance induced depression.  In September 2006, the Veteran denied depressive symptoms altogether and his diagnosis was changed to reflect polysubstance abuse without depression.

As another example, the Veteran stated during a March 2009 psychiatric exam that he saw a psychiatrist for the first time the week prior.  The Veteran, however, had earlier seen multiple psychiatrists and had previously reported seeing psychiatrists and being prescribed psychiatric medicine as early as 1997.  See, e.g., August 2006 Addendum Opinion by Psychiatrist; September 2006 Mental Health examination.  Similarly, during the May 2016 VA examination, the Veteran stated that he was born in Mississippi and moved to Chicago Heights, Illinois when he was 17 or 18, but during the March 2009 VA examination, he stated that he moved to Chicago at the age of two.

Further, in the Veteran's May 2009 statement, he stated that a fight broke out after shore leave "between the white bullies, myself and other black shipmates.  During the scuffle, someone fell overboard . . . ."  At an earlier March 2009 VA examination, however, the Veteran reported that a single white male approached him individually on the ship and that the Veteran pushed the man overboard.  According to the Veteran, the ship was out to sea at the time, but the ship records do not report losing a man overboard during the time the Veteran was stationed there.  DPRIS October 2014 correspondence.  At a hearing before the RO, the Veteran mentioned being approached by a man, but said there was nothing he could do and did not mention anyone going overboard.  July 2010 DRO hearing transcript.

The Veteran's assertion of a psychiatric condition leading to drug use is also inconsistent with the reported start of drug use by the Veteran.  The Veteran reported that his drug use began prior to service.  See, e.g., 2016 VA Examination (stating that the Veteran reported smoking marijuana and was arrested for it before he joined the Navy); September 2006 Behavioral Assessment (stating that the Veteran reported starting to drink and smoke marijuana at age 16).  The Board finds these later statements more credible in part because they were made to medical professionals for the purpose of obtaining a diagnosis and treatment.  See FED. R. EVID. 803(4) (excepting statements made for medical diagnosis or treatment from being excluded as hearsay due to their generally recognized credibility); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("recourse to the [Federal Rules of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").  

Considering all of the inconsistencies noted above, the Board does not credit the Veteran's report of symptoms beginning in service.  

Instead, the Board credits the medical evidence of a later start of psychiatric symptoms.  The Veteran was not diagnosed with a psychiatric condition during service.  The Veteran denied having psychiatric problems while in the Navy during the August 2006 and September 2006 psychiatric evaluations.  During the August 2006 psychiatric evaluation, the Veteran stated that his depressive symptoms began 15 to 16 years prior, or around the mid-1990s.  During the September 2006 psychiatric evaluation, the Veteran stated that his life had been slowly deteriorating since he separated from his wife eight years prior, or the late-1990s.  The May 2016 VA examination states that treatment records indicating psychiatric concerns go as far back as 1988.  All of these are decades after the Veterans 1968 discharge and "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence" against a connection between service and a current disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, in the opinion of the 2016 VA examiner, "[i]t honestly seems less likely than not that these two events in a one month time period during military service precipitated the lengthy mental health symptoms for which the claimant has received treatment."  As discussed above, the VA examiner examined the Veteran, considered and identified the relevant documents from the claims file, and considered the Veteran's contentions.  The examiner also explained that the Veteran seemed "most depressed about his inability to achieve vocational success" and not events from his naval service.  The Board gives the examiner's opinion significant weight.

The Board has also considered the 2016 VA examiner's statement that "it is psychiatrically reasonable to assume that the accumulation of troubling events from childhood and military service precipitated a persisting depressive condition."  The standard for service connection is not whether a claim is reasonable, however, but whether the claim satisfies the at least as likely as not standard.  The Board acknowledges that a relationship between the events in service and the current psychiatric disorder could be reasonably possible, but concludes that the weight of the evidence is against such a finding.  

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102; Gilbert, 1 Vet. App. at 53.  Service connection for persistent depressive disorder must therefore be denied. 







ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), persistent depressive disorder with anxious distress, and adjustment disorder with mixed anxiety and depressed mood is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


